Name: COMMISSION REGULATION (EC) No 901/96 of 20 May 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 121 / 14 EN Official Journal of the European Communities 21 . 5 . 96 COMMISSION REGULATION (EC) No 901/96 of 20 May 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 21 May 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 May 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66 (2) OJ No L 307, 20. 12 . 1995, p. 21 O OJ No L 387, 31 . 12 . 1992, p. 1 . ( ¦) OJ No L 22, 31 . 1 . 1995, p. 1 . 21 . 5. 96 EN Official Journal of the European Communities No L 121 / 15 ANNEX to the Commission Regulation of 20 May 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 30 052 120,2 625 18,9 060 80,2 999 45,0 064 59,6 0805 30 20 052 131,4 066 41,7 204 88,8 068 62,3 220 74,0 204 388 86,7 55,1 400 67,4 208 44,0 512 54,8 212 97,5 520 66,5 624 95,8 524 100,8 999 72,9 528 78,6 ex 0707 00 25 052 117,0 600 78,3 053 156,2 624 104,0 060 61,0 999 84,7 066 53,8 0808 10 61 , 0808 10 63, 068 69,1 0808 10 69 039 102,2 204 052 64,0 144,3 064 78,6 624 87,1 284 72,1 999 98,4 388 75,5 0709 10 10 220 317,0 400 72,5 999 317,0 404 64,3 0709 90 75 052 84,0 416 72,7 204 77,5 508 88,4 412 54,2 512 72,7 624 151,9 524 82,8 999 91,9 528 72,7 0805 10 31 , 0805 10 33, 624 86,5 0805 10 35 052 59,2 728 107,3 204 39,4 800 78,0 208 58,0 804 91,4 212 54,8 999 80,1 220 0809 20 39 052 290,6 53,3 061 182,0 388 40,5 064 254,1 400 45,0 068 262,6 436 41,6 400 258,9 448 26,2 600 94,9 528 53,6 624 239,5 600 50,8 676 166,2 624 43,8 999 218,6 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 16). Code '999 stands for 'of other origin .